Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 2/1/22 has been entered. Claims 1-20 remain pending in the application, of which claims 9-17 are withdrawn. As such, the claims being examined are claims 1-8 and 18-20. Applicant’s amendment to claim 5 has overcome the 112(b) rejection previously set forth in the Non-Final Office Action mailed 10/15/21. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4, 6-8, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over O’neil et al. (US 2007/0197402- cited previously) in view of Grinrod (US 2017/0158941). 	With respect to independent claim 1, O’Neil discloses a method for bridging with a lost circulation composition comprising: 	providing a lost circulation composition comprising a phosphate ester based lost circulation material and a carrier fluid ([0012]); 	introducing the lost circulation composition into a wellbore within a subterranean formation ([0005]-[0007]; and [0012]);
placing the lost circulation composition into the wellbore within a subterranean formation ([0005]-[0007], [0012], and [0017]). 	Regarding claim 1, O’neil discloses introducing a lost circulation composition into a wellbore within a subterranean formation to reduce fluid loss. However, O’neil fails to expressly recite wherein the location within the subterranean formation is labeled “a lost circulation zone.” The Office considers it obvious and well known in the art that a zone in a subterranean formation treated with a lost circulation composition to reduce fluid loss is naturally considered “a lost circulation zone.” 	Further regarding claim 1, O’neil discloses wherein the lost circulation composition comprises a hydrocarbon gel to “reduce the fluid loss during the fracturing operation” ([0006], [0007], and [0009]). Although O’niel discloses wherein gel acts as a fluid lost circulation composition, he fails to expressly disclose wherein the gel acts by “plugging the lost circulation zone,” as instantly claimed. Grinrod teaches a lost circulation composition comprising a hydrocarbon gel which reduces fluid loss into fractures by forming a plug ([0005], [0012], and [0024]). Inasmuch as O’niel and Grinrod provide the same composition employed in the same fashion and for the same purpose, the composition would naturally act in the same manner as claimed, i.e., it would form a plug. Furthermore, it would have obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to consider the mechanism of action of the lost circulation gel disclosed O’niel to be that taught by Grinrod, i.e., the lost circulation gel reduces fluid loss by plugging of the fractures, since it amounts to nothing more than the simple application of a one known equivalent technique to another, used for a comparable device in a comparable situation. It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to make this simple application as it has been held “[I]f a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless it actual application is beyond his or her skill... [A] court must ask whether KSR at 1396 	With respect to depending claim 2, O’neil discloses wherein the phosphate ester based lost circulation material is a reaction product of a phosphate ester and a crosslinker ([0012] and [0014]). However, O’neil fails to expressly recite wherein the phosphate ester is a “phosphate ester surfactant.” The Office considers it obvious and well known in the art that phosphate esters are (anionic) surfactants. 	With respect to depending claim 4, which is dependent upon claim 2, O’neil discloses wherein the crosslinker may be iron salts such as ferric sulfate and ferric chloride ([0014] and [0020]). With regard to the remaining materials of the Markush group, the Office considers these as obvious variants to those disclosed by the reference, and, therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to alternatively include such materials as the crosslinker.
 	With respect to depending claim 6, which is dependent upon claim 2, O’neil discloses wherein the phosphate ester based lost circulation material is employed in a fracturing operation comprising proppants and works “to increase the capability of hydrocarbon fluid to carry proppants” ([0005]-[0007], [0012], and [0017]). O’neil further discloses wherein “proppants in common use include sands and ceramics but other suitable proppants can be used” ([0005]). However, O’neil fails to expressly disclose wherein said proppants may be “graphitic carbon,” as instantly claimed. The Office considers it obvious and well known in the art that graphite proppant is a variant to those disclosed by the reference, and, therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to alternatively include such a material. 	With respect to depending claim 7, which is dependent upon claim 2, O’neil discloses wherein the step of introducing the lost circulation composition into the wellbore comprises combining the lost circulation composition with an invert emulsion drilling fluid, the invert emulsion drilling fluid 
 	a lost circulation composition comprising a phosphate ester based lost circulation material and a carrier fluid ([0012]);
 	mixing equipment capable of mixing the phosphate ester based lost circulation material and the carrier fluid ([0017]); and 	pumping equipment capable of introducing the lost circulation composition into a wellbore within a subterranean formation, wherein the pumping equipment is in fluid communication with the mixing equipment and the wellbore within the subterranean formation ([0005]-[0007], [0012], and [0017]).
 	Regarding claim 18, O’neil discloses introducing a lost circulation composition into a wellbore within a subterranean formation to reduce fluid loss. However, O’neil fails to expressly recite wherein the location within the subterranean formation is labeled “a lost circulation zone.” The Office considers it obvious and well known in the art that a zone in a subterranean formation treated with a lost circulation composition to reduce fluid loss is naturally considered “a lost circulation zone.”
	Further regarding claim 18, O’neil discloses wherein the lost circulation composition comprises a hydrocarbon gel to “reduce the fluid loss during the fracturing operation” ([0006], [0007], and [0009]). Although O’niel discloses wherein gel acts as a fluid lost circulation composition, he fails to expressly disclose wherein the gel acts by “plugging the lost circulation zone,” as instantly claimed. Grinrod teaches a lost circulation composition comprising a hydrocarbon gel which reduces fluid loss into KSR at 1396
 	With respect to depending claim 20, O’neil discloses wherein the crosslinker may be iron salts such as ferric sulfate and ferric chloride ([0014] and [0020]). With regard to the remaining materials of the Markush group, the Office considers these as obvious variants to those disclosed by the reference, and, therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to alternatively include such materials as the crosslinker.

    PNG
    media_image1.png
    425
    523
    media_image1.png
    Greyscale
Claims 3, 5, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over O’neil et al. (US 2007/0197402- cited above) in view of Grinrod (US 2017/0158941- cited above), and further in view of Lakeland Laboratories Limited (“Phosphate Esters, Why?, Which?, Where?”- March, 2000- cited previously), hereafter LLL. 	With respect to depending claim 3, which is dependent upon claim 2, O’neil discloses wherein the phosphate ester surfactant may be monoester phosphates or diester phosphates, i.e., may comprise at least one of the following formulas:









wherein R may have 6 to 18 carbon atoms and wherein the composition is made by reacting a mixture of alcohols with P2O5 ([0014]). However, O’neil fails to expressly disclose wherein the chemical structure is Formula 1 or Formula 2 and wherein R may be “an alcohol, an ethoxylated alcohol, an ethoxylated phenol, and combinations thereof,” as instantly claimed. LLL teaches monoester phosphates and diester phosphates (i.e., Formula 1 and Formula 2, above) wherein R may be an alcohol, an ethoxylated alcohol, or an ethoxylated phenol (page 1). It would have been obvious for a person having ordinary skill in the KSR at 1395 (citing United States v. Adams, 383 US 39, 50-51 (1966)). Indeed, LLL expressly recites wherein the reaction disclosed by O’niel (alcohols reacting with P2O5) would result in the monoester (Formula 1) instantly claimed and further, wherein ethoxylated alcohols and ethoxylated phenols are obvious alternatives, “[Phosphate] monoesters are produced by the reaction of either alcohols, alcohol ethoxylates or phenol ethoxylates with polyphosphoric acid” (page 1). Furthermore, the phosphate esters taught by LLL provide useful benefits such as “100% active…Economic for shipment… emulsifying properties make them ideal for use in oil/water systems… lubricating properties… corrosion inhibition and prevention as well as load carrying properties [and] low orders of toxicity” (pages 2 and 10). Moreover, LLL teaches these phosphate esters have direct applications as “oilfield chemicals” (pages 8 and 10). 	With respect to depending claim 5, which is dependent upon claim 3, the combination of O’neil and LLL teaches wherein R has a carbon chain length from about C4 to about C20 (page 2). 	With respect to depending claim 19, O’neil discloses wherein the phosphate ester surfactant may be monoester phosphates or diester phosphates, i.e., may comprise at least one of the following formulas:
    PNG
    media_image1.png
    425
    523
    media_image1.png
    Greyscale









wherein R may have 6 to 18 carbon atoms and wherein the composition is made by reacting a mixture of alcohols with P2O5 ([0014]). However, O’neil fails to expressly disclose wherein the chemical structure is Formula 1 or Formula 2 and wherein R may be “an alcohol, an ethoxylated alcohol, an ethoxylated phenol, and combinations thereof,” as instantly claimed. LLL teaches monoester phosphates and diester phosphates (i.e., Formula 1 and Formula 2, above) wherein R may be an alcohol, an ethoxylated alcohol, or an ethoxylated phenol (page 1) and wherein R has a carbon chain length from about C4 to about C20 (page 2). It would have been obvious for a person having ordinary skill in the art to consider the phosphate esters taught by LLL as the phosphate esters disclosed by O’neil since they amount to nothing more than commercially available examples of the phosphate esters disclosed by O’neil and therefore it would have been obvious to substitute the phosphate esters taught by LLL for the phosphate esters disclosed by O’neil, as it has been held “[W]hen a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” KSR at 1395 (citing United States v. Adams, 383 US 39, 50-51 (1966)). Indeed, LLL expressly recites wherein the reaction disclosed by O’niel (alcohols 2O5) would result in the monoester (Formula 1) instantly claimed and further, wherein ethoxylated alcohols and ethoxylated phenols are obvious alternatives, “[Phosphate] monoesters are produced by the reaction of either alcohols, alcohol ethoxylates or phenol ethoxylates with polyphosphoric acid” (page 1). Furthermore, the phosphate esters taught by LLL provide useful benefits such as “100% active…Economic for shipment… emulsifying properties make them ideal for use in oil/water systems… lubricating properties… corrosion inhibition and prevention as well as load carrying properties [and] low orders of toxicity” (pages 2 and 10). Moreover, LLL teaches these phosphate esters have direct applications as “oilfield chemicals” (pages 8 and 10).
Response to Arguments
Applicant’s arguments filed 2/1/22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVI T. SKAIST whose telephone number is (571)272-9348. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        


/AVI T SKAIST/Examiner, Art Unit 3674